Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
Claims 1, 4-8, and 15-16 have been amended.
Claim 9 canceled.
Claims 1-8, 10-17 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 




Responses to Arguments/Remarks
Applicants’ arguments regarding newly cited amendments of independent claims 1 and 16 of pages 5-7 versus the prior art of Kamiya in view of BAE citing “wherein the predetermined account information is account information to be shared by a plurality of users of the scanner; and a generation unit that generate a file including data obtained by a scan and access information of the policy server, wherein the data is encrypted by the scanner usinq an encryption key acquired from the policy server, wherein the registered policy indicates a security setting for the file”, have been considered, However, they are moot in light of the new ground of rejection. Please refer to the action below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-17 is/are rejected under 35 U.S.C. 103 as obvious over Dowling et al (US 2015/0103383, A1) in view of Matsunoshita et al (JP 2008288686, A1).

    Regarding claim 1, Dowling teaches a scanner (shared scanner of at least para. 0043 managed in para. 0045, 0066, 0068 at least shared user accounts which after accepting user identification, configured to encrypt scan data deliverable to account server of para. 0066 or that of access server of para. 0068 or the like of para. 0090) comprising: a management unit that manages predetermined account information registered in an account server wherein the predetermined account information is account information to be shared by a plurality of users of the scanner (managing user account 0043, access user accounts, shared user accounts of 0045 comprising said predetermined account information, registered in a resident network account server of further para 0066 wherein the predetermined account information as noted at least in para. 0045 further comprises account information to be shared by a plurality of users of the scanner);
  an acceptance unit that accepts identification information readable from a mobile device possessed by a user (accepting identification from smart card or computer device of para. 0050 and 0043); an access unit of accessing a server by using predetermined account information registered in the server (the scanner of further para. 0047 and 0066 accessing an access server storing user rights and policies associated with the user by using predetermined user identity or account information registered in the server); 
 and a generation unit that generate a file including data obtained by a scan (0046), 
wherein the data is encrypted by the scanner using an encryption key (encryption key of  0049 and 0068).  
   However, Dowling is silent regarding wherein manages predetermined account information registered in an account server; said accesses policy server by using the predetermined account information; registration unit that registers a policy in the policy server based on the accepted identification information; and said file including data obtained by a scan and access information of the policy server, wherein said encryption key acquired from the policy server and wherein specifically said registered policy indicates a security setting for the file. 
    Matsunoshita teaches in at least a scanning machine 3 connected to a user device 1 comprising a local storage of user policy information and a policy server 2 which stores user account policy information and configured to further update the user policies managed by the machine 3, Matsunoshita further recites “ To obtain a security policy that can be set by the user, the MFP 3 sends the user ID input in step S501 to the policy server 3 and inquires and acquires a security policy that can be set by the user of the user ID (step S503). policy server 3 associates the document ID transmitted from the MFP 3, the processing conditions, the contents of the operation authority in the processing conditions, and the department and position of the target user to whom the operation authority is given, in association with the security policy management table 80 ( 4), a security policy for the scanned image (after correction) file is registered, and the encryption key created in advance in response to the encryption key transmission request is transmitted to the requesting multifunction device 3” indicating a case where the machine 3 accessing the policy server 2 by using a predetermined user account identifying the user and a group account information where said machine may retrieve based on an operation authority information list 70 comprising obviously registered policies indicating at least a security setting for scan data or file for a security level of  “no restriction”, “display only” and the like, the machine as noted above may set or register a policy in the policy server based on obviously said accepted identification information and generates a scanned file based on the received encryption key acquired from the policy server, the scan data comprising data obtained by a scan and access information of the policy server, wherein said registered policy indicates a security setting for the file. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein said manages predetermined account information registered in an account server; said accesses policy server by using the predetermined account information; registration unit that registers a policy in the policy server based on the accepted identification information; and said file including data obtained by a scan and access information of the policy server, wherein said encryption key acquired from the policy server and wherein specifically said registered policy indicates a security setting for the file, as illustrated above, as Dowling in view of Matsunoshita are in the same field of endeavor of employing a scanner usable by a plurality of users with shared accounts and policies registered in a policy server, managing server, access server or the like where said scanner understoodly managing user accounts requesting scanned data at the scanner where said scanned data is subsequently encrypted based on received data from the server, Matsunoshita further complements Dowling in the sense that the scanner, corporates with a policy server which traditionally may represent a user rights managing or access  server when a user request a scan data, to retrieve and in a case register  user information and corresponding security policies at the policy server to use said scanner, as said user information associated obviously in a case with a group registered in the policy server corresponding to the shared scanner, and said group obviously associated with the policy for which the scanner in a case retrieves an encryption/decryption key subsequent to being registered to add to said scan data as said registered policy corresponds to a security setting for the scan file which will subsequently govern the secured life of said file, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 2 (according to claim 1), Dowling is silent regarding wherein the registration unit generates user information from the accepted identification information and registers the generated user information in the policy server in association with the policy.  
    Matsunoshita teaches above, “ To obtain a security policy that can be set by the user, the MFP 3 sends the user ID input in step S501 to the policy server 3 and inquires and acquires a security policy that can be set by the user of the user ID (step S503). policy server 3 associates the document ID transmitted from the MFP 3, the processing conditions, the contents of the operation authority in the processing conditions, and the department and position of the target user to whom the operation authority is given, in association with the security policy management table 80 ( 4), a security policy for the scanned image file is registered, and the encryption key created in advance in response to the encryption key transmission request is transmitted to the requesting multifunction device 3” implying the registered user security policy in the server registered obviously based on received user information or  accepted identification information for registering said  generated user information in the policy server in association with the policy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein said registration unit generates user information from the accepted identification information and registers the generated user information in the policy server in association with the policy, as illustrated above, as Dowling in view of Matsunoshita are in the same field of endeavor of employing a scanner usable by a plurality of users with shared accounts and policies registered in a policy server, managing server, access server or the like where said scanner understoodly managing user accounts requesting scanned data at the scanner where said scanned data is subsequently encrypted based on received data from the server, Matsunoshita further complements Dowling in the sense that the scanner, corporates with a policy server which traditionally may represent a user rights managing or access  server when a user request a scan data, to retrieve and in a case register  user information and corresponding security policies at the policy server to use said scanner which retrieves an encryption/decryption key subsequent to being registered to add to said scan data as said registered policy corresponds to a security setting for the scan file which will subsequently govern the secured life of said file, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 3 (according to claim 2), Dowling is silent regarding wherein the user information is associated with a group registered in the policy server, and the group is associated with the policy.  
    Matsunoshita further teaches (emphasis added) as noted above in claim 2, the policy server receives from machine user information associated with group policy information which is registered in the policy server, and said group is associated with the policy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein user information is associated with a group registered in the policy server, and the group is associated with the policy,  as illustrated above, as Dowling in view of Matsunoshita are in the same field of endeavor of employing a scanner usable by a plurality of users with shared accounts and policies registered in a policy server, managing server, access server or the like where said scanner understoodly managing user accounts requesting scanned data at the scanner where said scanned data is subsequently encrypted based on received data from the server, Matsunoshita further complements Dowling in the sense that the scanner, corporates with a policy server which traditionally may represent a user rights managing or access  server when a user request a scan data, to retrieve and in a case register  user information and corresponding security policies at the policy server to use said scanner, as said user information associated obviously in a case with a group registered in the policy server corresponding to the shared scanner, and said group obviously associated with the policy for which the scanner in a case retrieves an encryption/decryption key subsequent to being registered to add to said scan data as said registered policy corresponds to a security setting for the scan file which will subsequently govern the secured life of said file, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 4 (according to claim 1), Dowling is silent regarding wherein a policy corresponding to a security setting for the file is able to be selected in the scanner.  
    Matsunoshita further teaches (emphasis added) as noted above in claims 1-2, the scan machine 3 sets and registers the user security policy in the policy server, said policy corresponding to a security setting for the scan data or file  able to be obviously selected in the scanner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein said policy corresponding to a security setting for the file is able to be selected in the scanner, as illustrated above, as Dowling in view of Matsunoshita are in the same field of endeavor of employing a scanner usable by a plurality of users with shared accounts and policies registered in a policy server, managing server, access server or the like where said scanner understoodly managing user accounts requesting scanned data at the scanner where said scanned data is subsequently encrypted based on received data from the server, Matsunoshita further complements Dowling in the sense that the scanner, corporates with a policy server which traditionally may represent a user rights managing or access  server when a user request a scan data, to retrieve and in a case register  user information and corresponding security policies at the policy server to use said scanner, as said user information associated obviously in a case with a group registered in the policy server corresponding to the shared scanner, and said group obviously associated with the policy for which the scanner in a case retrieves an encryption/decryption key subsequent to being registered to add to said scan data as said registered policy corresponds to a security setting for the scan file which will subsequently govern the secured life of said file, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 5 (according to claim 4), Dowling is silent regarding wherein the policy is able to be selected from a plurality of policies registered in the policy server.  
    Matsunoshita further teaches (emphasis added) as noted above in claims 1-2, the scan machine 3 sets and registers the user security policy in the policy server, said policy corresponding to a security setting for the scan data or file  able to be obviously selected in the scanner from understoodly a plurality of policies registered in the policy server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein said policy is able to be selected from a plurality of policies registered in the policy server, as illustrated above, as Dowling in view of Matsunoshita are in the same field of endeavor of employing a scanner usable by a plurality of users with shared accounts and policies registered in a policy server, managing server, access server or the like where said scanner understoodly managing user accounts requesting scanned data at the scanner where said scanned data is subsequently encrypted based on received data from the server, Matsunoshita further complements Dowling in the sense that the scanner, corporates with a policy server which traditionally may represent a user rights managing or access  server when a user request a scan data, to retrieve and in a case register  user information and corresponding security policies at the policy server to use said scanner, as said user information associated obviously in a case with a group registered in the policy server corresponding to the shared scanner, and said group obviously associated with the policy for which the scanner in a case retrieves an encryption/decryption key subsequent to being registered to add to said scan data as said registered policy corresponds to a security setting for the scan file which will subsequently govern the secured life of said file, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 6 (according to claim 4), Dowling is silent regarding wherein the policy is able to be created in the scanner.  
    Matsunoshita further teaches in at least Figs. 1-2 said scanning machine 3 connected to the policy server 2 manages locally stored user policy information which implies said scanner capably obviously of creating said policy in the scanner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein said policy is able to be created in the scanner, as illustrated above, as Dowling in view of Matsunoshita are in the same field of endeavor of employing a scanner usable by a plurality of users with shared accounts and policies registered in a policy server, managing server, access server or the like where said scanner understoodly managing user accounts requesting scanned data at the scanner where said scanned data is subsequently encrypted based on received data from the server, Matsunoshita further complements Dowling in the sense that the scanner, corporates with a policy server which traditionally may represent a user rights managing or access  server when a user request a scan data, to retrieve and in a case register  user information and corresponding security policies at the policy server to use said scanner, as said user information associated obviously in a case with a group registered in the policy server corresponding to the shared scanner, and said group obviously associated with the policy for which the scanner in a case retrieves an encryption/decryption key subsequent to being registered to add to said scan data as said registered policy corresponds to a security setting for the scan file which will subsequently govern the secured life of said file, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 7 (according to claim 1), Dowling is silent regarding wherein the access information is a URL for accessing the policy server.  
    Matsunoshita further teaches in at least Figs. 1-2 said scanning machine 3 connected and access said policy server 2, one skill in the art would further appreciate that said access may be realized obviously through a URL access information or the like for accessing said policy server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein said access information is a URL for accessing the policy server, as illustrated above, as Dowling in view of Matsunoshita are in the same field of endeavor of employing a scanner usable by a plurality of users with shared accounts and policies registered in a policy server, managing server, access server or the like where said scanner understoodly managing user accounts requesting scanned data at the scanner where said scanned data is subsequently encrypted based on received data from the server, Matsunoshita further complements Dowling in the sense that the scanner, corporates with a policy server which traditionally may represent a user rights managing or access  server when a user request a scan data, to retrieve and in a case register  user information and corresponding security policies at the policy server to use said scanner, as said user information associated obviously in a case with a group registered in the policy server corresponding to the shared scanner, and said group obviously associated with the policy for which the scanner in a case retrieves an encryption/decryption key subsequent to being registered to add to said scan data as said registered policy corresponds to a security setting for the scan file and a link access information such as a URL for accessing the policy server where a user or group of user may later access said file, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 8 (according to claim 1), Dowling is silent regarding further comprising an acquisition unit that acquires a decryption key from the policy server in order to decrypt the encrypted data based on the access information and the identification information readable from the mobile device.  
   Matsunoshita further teaches “encryption processing unit 42 performs encryption processing of the scanned image and document data and decryption processing of the encrypted scanned image and document data….. document is encrypted with the encryption key acquired from the policy server 3 to generate a protected electronic document file, which is then transmitted to the transmission destination designated by the user " further implying said scan machine acquired said decryption key from the policy server in order to decrypt the encrypted data based on an access information in a case depicting a display only setting, able to edit, able to print, able to scan and the like and the identification information readable from the mobile IC card device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein said acquires decryption key from the policy server in order to decrypt the encrypted data based on the access information and the identification information readable from the mobile device, as illustrated above, as Dowling in view of Matsunoshita are in the same field of endeavor of employing a scanner usable by a plurality of users with shared accounts and policies registered in a policy server, managing server, access server or the like where said scanner understoodly managing user accounts requesting scanned data at the scanner where said scanned data is subsequently encrypted based on received data from the server, Matsunoshita further complements Dowling in the sense that the scanner, corporates with a policy server which traditionally may represent a user rights managing or access  server when a user request a scan data, to retrieve and in a case register user information and corresponding security policies at the policy server to acquires in a case said decryption key from the policy server in order to decrypt the encrypted data based on the access information and the identification information of a user or device for using obviously services at the shared scanner based on obviously link access information provided in advance to said scanner where a user or group of user may later access said file, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).
    Regarding claim 10 (according to claim 1), Dowling further teaches the mobile device is an IC card (Dowling teaches in at least para. 0043 in a case said mobile device is an IC card).

    Regarding claim 11 (according to claim 1), Dowling further teaches the mobile device is a wearable device of a user  (Dowling further teaches in at least para. 0043 in a case said mobile device is an IC card indicative of said wearable device).

     Regarding claim 12 (according to claim 1), Dowling is silent regarding the predetermined account information is account information registered to the policy server by a provider that installs the scanner and provides a service.  
   Matsunoshita further the account policy information and access information stored both in the scan machine 3 and the policy server 2 comprising understoodly in a case said predetermined account information registered remote as well to the policy server by obviously a provider or an administrator or the like that obviously installs said scanner and provides said service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein said predetermined account information is account information registered to the policy server by a provider that installs the scanner and provides a service, as illustrated above, as Dowling in view of Matsunoshita are in the same field of endeavor of employing a scanner usable by a plurality of users with shared accounts and policies registered in a policy server, managing server, access server or the like where said scanner understoodly managing user accounts requesting scanned data at the scanner where said scanned data is subsequently encrypted based on received data from the server, Matsunoshita further complements Dowling in the sense that the scanner, corporates with a policy server which traditionally may represent a user rights managing or access server when a user request a scan data, to retrieve and in a case register user information and corresponding security policies at the policy server with said predetermined account information which obviously maybe an account information registered to the policy server by a provider that installs said scanner where user or group of users based on their security policies may use said services, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 13 (according to claim 1), Dowling further teaches identification information on the 3ATTORNEY DOCKET NO. CANO-4810US1 scanner is used as the account information (received user identification information of at least para. 0043 on the 3ATTORNEY DOCKET NO. CANO-4810US1 scanner may obviously be used as said account information).

    Regarding claim 14 (according to claim 1), Dowling further teaches further comprising a printing unit (para. 0008).  

    Regarding claim 15 (according to claim 8), Dowling is silent regarding when printing is not permitted in the policy, printing decrypted and obtained from the file is restricted. 
    Matsunoshita further the account policy information and access information stored both in the scan machine 3 and the policy server 2 comprising restriction information when printing and/or scanning is not permitted in the policy, printing decrypted and obtained from said file in a case restricted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein said printing is not permitted in the policy, printing decrypted and obtained from the file is restricted, as illustrated above, as Dowling in view of Matsunoshita are in the same field of endeavor of employing a scanner usable by a plurality of users with shared accounts and policies registered in a policy server, managing server, access server or the like where said scanner understoodly managing user accounts requesting scanned data at the scanner where said scanned data is subsequently encrypted based on received data from the server, Matsunoshita further complements Dowling in the sense that the scanner, corporates with a policy server which traditionally may represent a user rights managing or access server when a user request a scan data, to retrieve and in a case register user information and corresponding security policies at the policy server with said predetermined account information which obviously maybe an account information registered to the policy server by a provider that installs said scanner where user or group of users based on their security policies may use said services, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 16, Dowling teaches a scanner control method (shared scanner of at least para. 0019 and 0043 comprising at least a processor comprising a known controlling unit for managing in para. 0045, 0066, 0068 at least shared user accounts which after accepting user identification, configured to encrypt scan data deliverable to account server of para. 0066 or that of access server of para. 0068 or the like of para. 0090) comprising: 
an acceptance step of accepting identification information readable from a mobile device possessed by a user (accepting identification from smart card or computer device of para. 0050 and 0043);
an access step of accessing a server by using predetermined account information registered in the server (the scanner of further para. 0047 and 0066 accessing an access server storing user rights and policies associated with the user by using predetermined user identity or account information registered in the server); 
wherein the predetermined account information is account information to be shared by a plurality of users of the scanner (shared user accounts of further para. 0045 further comprises said predetermined account information as an account information to be shared by a plurality of users of the scanner);
and generation step of generating a file including data obtained by a scan (0046), 
wherein the data is encrypted by the scanner using an encryption key acquired from the server (encryption key of  0049 and 0068).  
   However, Dowling is silent regarding said accessing policy server by using predetermined account information registered in a policy server, said registration step of registering a policy in the policy server based on the accepted identification information; and a generation step of generating a file including data obtained by a scan and access information of the policy server, wherein said encryption key acquired from the policy server,  wherein the registered policy indicates a security setting for the fil

    Matsunoshita teaches in at least a scanning machine 3 connected to a user device 1 comprising a local storage of user policy information and a policy server 2 which stores user account policy information and configured to further update the user policies managed by the machine 3, Matsunoshita further recites “ To obtain a security policy that can be set by the user, the MFP 3 sends the user ID input in step S501 to the policy server 3 and inquires and acquires a security policy that can be set by the user of the user ID (step S503). policy server 3 associates the document ID transmitted from the MFP 3, the processing conditions, the contents of the operation authority in the processing conditions, and the department and position of the target user to whom the operation authority is given, in association with the security policy management table 80 ( 4), a security policy for the scanned image (after correction) file is registered, and the encryption key created in advance in response to the encryption key transmission request is transmitted to the requesting multifunction device 3” indicating a case where the machine 3 accessing the policy server 2 by using a predetermined user account identifying the user and a group account information where said machine may retrieve based on an operation authority information list 70 comprising obviously registered policies indicating at least a security setting for scan data or file for a security level of  “no restriction”, “display only” and the like, the machine as noted above may set or register a policy in the policy server based on obviously said accepted identification information and generates a scanned file based on the received encryption key acquired from the policy server, the scan data comprising data obtained by a scan and access information of the policy server, wherein said registered policy indicates a security setting for the file. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowling in view of Matsunoshita to include wherein said accessing policy server, said registration step, said generation step of generating a file including data obtained by a scan and access information of the policy server, said encryption key acquired from the policy server, and said registered policy indicates a security setting for the filfile which will subsequently govern the secured life of said file, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 17, Dowling further teaches in at least para 0033 wherein a non-transitory computer-readable storage medium 120 comprising a program that causes a computer to perform the scanner control method according to claim 16.


Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        06/16/2022